338 F.2d 55
J. O. PHILLIPS, as Trustee in Bankruptcy of Elry Stone,Bankrupt, Appellant,v.FIDELITY AND DEPOSIT COMPANY OF MARYLAND, Appellee.
No. 21165.
United States Court of Appeals Fifth Circuit.
Nov. 6, 1964.

Joseph G. Weiss, Miami, Fla., for appellant.
Vincent E. Damian, Jr., Joseph F. Jennings, Dixon, DeJarnette, Bradford, Williams, McKay & Kimbrell, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court reversing the Order of the Referee in Bankruptcy is affirmed.  We agree that the fidelity bond issued to the Bankrupt by the Fidelity and Deposit Company of Maryland was 'not an asset of the estate of the Bankrupt such as would enable the Referee to require the payment of the penalty of the bond to the Trustee.'